Title: II. Report of Committee of House of Delegates on Right of Senate to Alter Money Bills, [4 December 1777]
From: Virginia Assembly
To: 



[4 December 1777]

The Committee appointed have according to order prepared what they think may be proper to be offered at the conference which is to be desired with the Senate on the subject matter of their amendments to a resolution of the house of delegates for paying to Thomas Johnson the sum of £15-5-6.
The house of delegates has desired this conference in order to preserve that harmony and friendly correspondence with the Senate which is so necessary for the discharge of their joint duties of legislation, and to prevent both now and in future the delay of publick business and injury which may accrue to individuals should the two houses differ in opinion as to the distinct office of each.
Tho’ during the course of the last two and also of the present sessions of assembly they have acquiesced under some amendments made by the Senate to votes for allowing public claims and demands, yet they are of opinion that an adherence to fundamental principles is the most likely way to save both time and disagreement, that a departure from them may at some time or other be drawn into precedent for dangerous innovations, and that therefore it is better for both houses and for those by whom they are entrusted to correct the error while new and before it becomes inveterate by habit and custom.
The constitution having declared that ‘money bills shall in no instance be altered by the Senate but wholly approved or rejected’ the delegates are of opinion the Senate has no authority to amend their late vote for allowing to Thomas Johnson the sum of £15-5-6.
Should the term ‘money bills’ in the Constitution not immediately convey the precise idea which the framers of that act intended to express, it is supposed that it’s explanation should be sought for in  the institutions of that people among whom alone a distinction between money bills and other acts of legislation is supposed to have been made and from whom we and others emigrating from them have indisputably copied it.
By the law and usages of their parliament then all those are understood to be money bills which raise money in any way or which dispose of it, and which regulate those circumstances of matter, method, and time which attend as of consequence on the right of giving and disposing.
Again, the law and customs of their parliament which include the usage as to money bills are a part of the law of their land: our ancestors adopted their system of law in the general, making from time to time such alterations as local diversities required; but that part of their law which relates to the matter now in question was never altered by our legislature in any period of it’s history; but on the contrary the two houses of assembly both under our regal and republican governments have ever done business on the constant admission that the law of parliament was their law.
When the delegates therefore vote that £15-5-6 of money whether raised or to be raised on the people shall be disposed of in paiment to Thomas Johnson for losses sustained by him on the public behalf, this is a vote for the disposal of money which the Senate are at liberty to approve or reject in the whole but cannot amend by altering the sum.
The delegates therefore hope that the Senate will concur with them in a strict and mutual observance of those laws by which both houses are bound, and they are well assured that this subject being properly stated to the senate, they will forbear in future to exercise a practice which seems not authorized: but if there should be found any difference of opinion on this point the delegates will be ready to join in any regular proposition for defining with precision the subject of their difference so as to prevent all doubts and delays in future.
